               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY,                         )
                                                   )
              Plaintiff,                           )
v.                                                 )     Case No. CIV-11 -177-D
                                                   )
                                                   )
 ENERVEST ENERGY INSTITUTIONAL                     )
 FUND XIII-A, L.P.; et al.,                        )
                                                   )
              Defendants.                          )


     NOTICE CONCERNING POSSIBLE JUDICIAL DISQUALIFICATION

       The Court discloses for the record, and consideration of the parties, personal

circumstances that may draw into question the assigned judge’s impartiality to preside over

further proceedings in this case.

       The undersigned’s wife, Elaine DeGiusti, is an attorney associated with the law firm

of Edinger Leonard & Blakley, PLLC. An attorney of record for Defendants, Mark

Christiansen, has recently joined the same firm.

       At this point in the case, the Court has already approved a class action settlement of

all claims against Defendants, as provided by the parties’ settlement agreement, and the

Judgment dismissing the claims has become final.         However, post-judgment matters

concerning attorney fees and compensation of the class representative remain for decision.

See Chieftain Royalty Co. v. EnerVest Energy Inst’l Fund XIII-A, L.P., 888 F.3d 455 (10th

Cir. 2017) (as amended April 11, 2018). Also, the Court retains jurisdiction as provided

in the Judgment regarding the administration of the settlement.
       The undersigned has no reason to believe that his wife will act as a lawyer for

Defendants in this proceeding, and the undersigned has no knowledge that his wife has an

interest that could be “substantially affected by the outcome of the proceeding.” See 28

U.S.C. § 455(b)(5)(iii).   It is less clear whether the circumstances are such that the

impartiality of the undersigned might reasonably be questioned in this proceeding as a

result of his wife’s position with the same law firm that represents Defendants in this case.

Therefore, in an abundance of caution, the Court will implement the remittal procedure

recommended by the Judicial Advisory Committee on Codes of Conduct. Accordingly,

the Court hereby informs the parties of the above circumstances that may warrant

disqualification of the undersigned.

       A party who wishes to object to the undersigned’s continued participation in this

case shall file an appropriate motion within seven days of this Order.

       IT IS SO ORDERED this 9th day of April, 2019.




                                             2
